Action to recover damages for the death of plaintiff’s intestate resulting from a collision between an automobile driven by decedent and an automobile truck driven by defendant Freyvogel for defendant corporation. The testimony of admissions made by defendant Freyvogel was sufficient to establish a cause of action against that defendant and the jury’s verdict in favor of plaintiff against him was justified. There was no proof showing negligence on the part of defendant corporation. Judgment as against defendant Freyvogel unanimously affirmed, with costs. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ. Judgment as against defendant Hempstead Machine Works, Inc., reversed on the law and a new trial granted, costs to appellant to abide the event. Lazan-, *757sky, P. J., Young and Johnston, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm.